DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claim:
Claim 1, line 3: delete the term “the alignment features” and insert –the at least three alignment features--. 
Claim 1, line 6-7: delete the term “the alignment features” and insert –the at least three alignment features--.
Claim 11: line 1: delete the term “the discrete material” and insert –the plurality of discrete material--. 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art EDP SYSTEMS AS (WO 2012/087150 A1, as provided by the Applicant’s IDS) teaches a method of repairing roadway or parking lot, the method comprising: surveying, processing datafile, preparing the surface, repairing defects (see abstract; and page 2- lines 6 to page 18 lines 18). However, EDP SYSTEMS AS do not teach wherein the surveying comprising scanning surface of the roadway for defects and for the at least three alignment features and recording location information with the scan data; processing a datafile resulting from the surveying to determine a first model of location to repair, wherein the first model of the location to repair is calibrated to the location information of the at least three alignment features; and moving a mobile additive manufacturing robot upon the roadway or the parking lot, wherein a movement is based upon the first model of locations to repair…as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20210039308 – pertains to additive manufacturing, but fails to teach wherein the surveying comprising scanning surface of the roadway for defects and for the at least three alignment features and recording location information with the scan data; processing a datafile resulting from the surveying to determine a first model of location to repair, wherein the first model of the location to repair is calibrated to the location information of the at least three alignment features; and moving a mobile additive manufacturing robot upon the roadway or the parking lot, wherein a movement is based upon the first model of locations to repair.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743